 


109 HR 4176 IH: To provide for the release of certain Wilderness Study Areas involving public lands administered by the Bureau of Land Management in Lassen and Modoc Counties, California, and Washoe County, Nevada.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4176 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Doolittle (for himself and Mr. Gibbons) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide for the release of certain Wilderness Study Areas involving public lands administered by the Bureau of Land Management in Lassen and Modoc Counties, California, and Washoe County, Nevada. 
 
 
1.Release of Wilderness Study Areas, Bureau of Land Management, Lassen and Modoc Counties, California, and Washoe County, Nevada
(a)FindingsCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the Wilderness Study Areas and Instant Study Areas managed by the Bureau of Land Management in Lassen and Modoc Counties, California, and adjoining Wilderness Study Areas managed by the Bureau of Land Management in Washoe County, Nevada, which are generally depicted on the map entitled Wilderness Study Areas in California’s 4th Congressional District and Adjoining Areas of Washoe County, Nevada and dated October 17, 2005, have been adequately studied for wilderness designation.
(b)ReleaseThe Wilderness Study Areas and Instant Study Areas generally depicted on the map referred to in subsection (a) are no longer subject to the requirements of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)).  
 
